Exhibit 10.49

 

TRUST PREFERRED SECURITIES GUARANTEE AGREEMENT

 

BY AND BETWEEN

 

INDIAN RIVER BANKING COMPANY AND

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

EFFECTIVE AS OF SEPTEMBER 30, 2002



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND INTERPRETATION

   1

      Section 1.1

   Definitions and Interpretation    1

ARTICLE II TRUST INDENTURE ACT

   5

Section 2.1

   Indenture Act; Application    5

Section 2.2

   Lists of Holders of Securities    5

Section 2.3

   Reports by the Trust Preferred Guarantee Trustee    5

Section 2.4

   Reports to Trust Preferred Guarantee Trustee    6

Section 2.5

   Evidence of Compliance with Conditions Precedent    6

Section 2.6

   Event of Default; Waiver    6

Section 2.7

   Event of Default; Notice    6

Section 2.8

   Conflicting Interests    7

ARTICLE III POWERS, DUTIES AND RIGHTS OF TRUST PREFERRED GUARANTEE TRUSTEE

   7

Section 3.1

   Powers and Duties of the Trust Preferred Guarantee Trustee    7

Section 3.2

   Certain Rights of Trust Preferred Guarantee Trustee    9

Section 3.3

   Not Responsible for Recitals or Issuance of Guarantee    11

ARTICLE IV TRUST PREFERRED GUARANTEE TRUSTEE

   11

Section 4.1

   Trust Preferred Guarantee Trustee; Eligibility    11

Section 4.2

   Appointment, Removal and Resignation of Trust Preferred Guarantee Trustees   
12

ARTICLE V GUARANTEE

   13

Section 5.1

   Guarantee    13

Section 5.2

   Waiver of Notice and Demand    13

Section 5.3

   Obligations not Affected    13

Section 5.4

   Rights of Holders    14

Section 5.5

   Guarantee of Payment    14

Section 5.6

   Subrogation    14

Section 5.7

   Independent Obligations    15

ARTICLE VI LIMITATION OF TRANSACTIONS; SUBORDINATION

   15

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

      Section 6.1

   Limitation of Transactions    15

Section 6.2

   Ranking    16

ARTICLE VII TERMINATION

   16

Section 7.1

   Termination    16

ARTICLE VIII INDEMNIFICATION

   16

Section 8.1

   Exculpation    16

Section 8.2

   Indemnification    17

ARTICLE IX MISCELLANEOUS

   17

Section 9.1

   Successors and Assigns    17

Section 9.2

   Amendments    17

Section 9.3

   Notices    18

Section 9.4

   Benefit    18

Section 9.5

   Governing Law    18

 

-ii-



--------------------------------------------------------------------------------

TRUST PREFERRED SECURITIES GUARANTEE AGREEMENT

 

THIS TRUST PREFERRED SECURITIES GUARANTEE AGREEMENT (this “Trust Preferred
Securities Guarantee”), effective as of September 30, 2002, is executed and
delivered by Indian River Banking Company, a Florida corporation (the
“Guarantor”), and Wells Fargo Bank, National Association, as trustee (the “Trust
Preferred Guarantee Trustee”), for the benefit of the Holders (as defined
herein) from time to time of the Trust Preferred Securities (as defined herein)
of Indian River Capital Trust I, a Delaware statutory business trust (the
“Trust”).

 

RECITALS

 

WHEREAS, pursuant to an Amended and Restated Trust Agreement (the “Trust
Agreement”), effective as of September 30, 2002, among the trustees of the Trust
named therein, the Guarantor, as depositor, and the holders from time to time of
undivided beneficial interests in the assets of the Trust, the Trust is issuing
on the date hereof up to Seven Thousand (7,000) preferred securities, having an
aggregate liquidation amount of Seven Million Dollars ($7,000,000), and such
preferred securities being designated the Floating Rate Cumulative Trust
Preferred Securities (the “Trust Preferred Securities”);

 

WHEREAS, as incentive for the Holders to purchase the Trust Preferred
Securities, the Guarantor desires irrevocably and unconditionally to agree, to
the extent set forth in this Trust Preferred Securities Guarantee, to pay to the
Holders of the Trust Preferred Securities the Guarantee Payments (as defined
herein) and to make certain other payments on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the purchase by each Holder of Trust
Preferred Securities, which purchase the Guarantor hereby agrees shall benefit
the Guarantor, the Guarantor executes and delivers this Trust Preferred
Securities Guarantee for the benefit of the Holders.

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

Section 1.1 Definitions and Interpretation.

 

In this Trust Preferred Securities Guarantee, unless the context otherwise
requires:

 

(a) capitalized terms used herein but not defined in the preamble above have the
respective meanings assigned to them in this Section 1.1;

 

(b) terms defined in the Trust Agreement as of the date of execution of this
Trust Preferred Securities Guarantee have the same meaning when used in this
Trust Preferred Securities Guarantee, unless otherwise defined in this Trust
Preferred Securities Guarantee;

 

(c) a term defined anywhere in this Trust Preferred Securities Guarantee has the
same meaning throughout;



--------------------------------------------------------------------------------

(d) all references to “the Trust Preferred Securities Guarantee” or “this Trust
Preferred Securities Guarantee” are to this Trust Preferred Securities Guarantee
as modified, supplemented or amended from time to time;

 

(e) all references in this Trust Preferred Securities Guarantee to Articles and
Sections are to Articles and Sections of this Trust Preferred Securities
Guarantee, unless otherwise specified;

 

(f) a term defined in the Trust Indenture Act (as defined below) has the same
meaning when used in this Trust Preferred Securities Guarantee, unless otherwise
defined in this Trust Preferred Securities Guarantee or unless the context
otherwise requires; and

 

(g) a reference to the singular includes the plural and vice versa.

 

“Affiliate” has the same meaning as given to that term in Rule 405 of the
Securities Act of 1933, as amended, or any successor rule thereunder.

 

“Business Day” means any day other than a Saturday, Sunday, a day on which
federal or state banking institutions in Vero Beach, Florida, Wilmington,
Delaware or Minneapolis, Minnesota are authorized or required by law, executive
order or regulation to close or a day on which the Corporate Trust Office of the
Trust Preferred Guarantee Trustee is closed for business.

 

“Corporate Trust Office” means the office of the Trust Preferred Guarantee
Trustee at which the corporate trust business of the Trust Preferred Guarantee
Trustee shall, at any particular time, be principally administered, which office
at the date of execution of this Agreement is located at 919 Market Street,
Suite 700 Wilmington, Delaware 19801, Attention: Corporate Trust Administration.

 

“Covered Person” means any Holder or beneficial owner of Trust Preferred
Securities.

 

“Debentures” means the Floating Rate Junior Subordinated Deferrable Interest
Debentures due November 7, 2032, of the Debenture Issuer held by the Property
Trustee (as defined in the Trust Agreement) on behalf of the Trust.

 

“Debenture Issuer” means Indian River Banking Company, issuer of the Debentures
under the Indenture.

 

“Event of Default” means a default by the Guarantor on any of its payment or
other obligations under this Trust Preferred Securities Guarantee.

 

“Guarantee Payments” means the following payments or distributions, without
duplication, with respect to the Trust Preferred Securities, to the extent not
paid or made by the Trust: (i) any accumulated and unpaid Distributions (as
defined in the Trust Agreement) that are required to be paid on such Trust
Preferred Securities, to the extent the Trust shall have funds legally available
therefor, (ii) the redemption price, including all accumulated and unpaid
Distributions to the date of redemption (the “Redemption Price”), to the extent
the Trust has funds legally available therefor, with respect to any Trust
Preferred Securities called for redemption by the Trust, and (iii) upon a
voluntary or involuntary dissolution, winding-up or

 

-2-



--------------------------------------------------------------------------------

termination of the Trust (other than in connection with the distribution of
Debentures to the Holders in exchange for Trust Preferred Securities as provided
in the Trust Agreement), the lesser of (a) the aggregate of the liquidation
amount and all accumulated and unpaid Distributions on the Trust Preferred
Securities to the date of payment, to the extent the Trust shall have funds
legally available therefor, and (b) the amount of assets of the Trust remaining
legally available for distribution to Holders in liquidation of the Trust (the
“Liquidation Distribution”).

 

“Holder” shall mean any holder, as registered on the books and records of the
Trust, of any Trust Preferred Securities; provided, however, that, in
determining whether the holders of the requisite percentage of Trust Preferred
Securities have given any request, notice, consent or waiver hereunder, “Holder”
shall not include the Guarantor or the Trust Preferred Guarantee Trustee;
provided, further, that the Trust Preferred Guarantee Trustee shall be protected
in acting on any such request, notice, consent or waiver unless a Responsible
Officer of the Trust Preferred Guarantee Trustee shall have actual knowledge
that the holder of such Trust Preferred Securities is the Guarantor.

 

“Indemnified Person” means the Trust Preferred Guarantee Trustee, any Affiliate
of the Trust Preferred Guarantee Trustee, or any officers, directors,
shareholders, members, partners, employees, representatives, nominees,
custodians or agents of the Trust Preferred Guarantee Trustee.

 

“Indenture” means the Indenture effective as of September 30, 2002, among the
Debenture Issuer and Wells Fargo Bank, National Association, as trustee, and any
indenture supplemental thereto pursuant to which certain subordinated debt
securities of the Debenture Issuer are to be issued to the Property Trustee on
behalf of the Trust.

 

“Liquidation Amount” means the stated value of $1,000 per Trust Preferred
Security.

 

“Liquidation Distribution” has the meaning provided therefor in the definition
of Guarantee Payments.

 

“List of Holders” has the meaning provided therefor in Section 2.2(a) hereof.

 

“Majority in Liquidation Amount of the Trust Preferred Securities” means the
Holders of more than 50% of the Liquidation Amount of the Outstanding (as
defined in the Trust Agreement) Trust Preferred Securities.

 

“Officers’ Certificate” means, with respect to any Person, a certificate signed
by two authorized officers of such Person, at least one of whom shall be the
principal executive officer, principal financial officer, principal accounting
officer, treasurer or any vice president of such Person. Any Officers’
Certificate delivered with respect to compliance with a condition or covenant
provided for in this Trust Preferred Securities Guarantee shall include:

 

(a) a statement that each officer signing the Officers’ Certificate has read the
covenant or condition and the definition relating thereto;

 

-3-



--------------------------------------------------------------------------------

(b) a brief statement of the nature and scope of the examination or
investigation undertaken by each officer in rendering the Officers’ Certificate;

 

(c) a statement that each such officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and

 

(d) a statement as to whether, in the opinion of each such officer, such
condition or covenant has been complied with.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, or government or any agency or
political subdivision thereof, or any other entity of whatever nature.

 

“Redemption Price” has the meaning provided therefor in the definition of
Guarantee Payments.

 

“Responsible Officer” means, with respect to the Trust Preferred Guarantee
Trustee, any officer within the Corporate Trust Office of the Trust Preferred
Guarantee Trustee with direct responsibility for the administration of this
Trust Preferred Securities Guarantee, including any vice-president, any
assistant vice-president, any assistant secretary or other officer or assistant
officer of the Trust Preferred Guarantee Trustee customarily performing
functions similar to those performed by any of the Persons who at the time shall
be such officers, or to whom a corporate trust matter is referred because of
that officer’s knowledge of and familiarity with the particular subject.

 

“Securities Register” and “Securities Registrar” have the meanings provided for
each in the Trust Agreement.

 

“Successor Trust Preferred Guarantee Trustee” means a successor Trust Preferred
Guarantee Trustee possessing the qualifications to act as Trust Preferred
Guarantee Trustee under Section 4.1 hereof.

 

“Trust Agreement” has the meaning provided therefor in the Recitals hereof.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939 or any successor
statute thereto, in each case as amended from time to time.

 

“Trust Preferred Guarantee Trustee” means Wells Fargo Bank, National
Association, in its capacity as trustee under this Trust Preferred Securities
Guarantee until a Successor Trust Preferred Guarantee Trustee has been appointed
and has accepted such appointment pursuant to the terms of this Trust Preferred
Securities Guarantee and thereafter means each such Successor Trust Preferred
Guarantee Trustee.

 

-4-



--------------------------------------------------------------------------------

ARTICLE II

 

TRUST INDENTURE ACT

 

Section 2.1 Indenture Act; Application.

 

(a) Unless and until the Indenture is required to be qualified under the Trust
Indenture Act so that the provisions thereof are applicable (i) the provisions
of the Trust Indenture Act do not apply to this Trust Preferred Securities
Guarantee and are not given effect; and (ii) notwithstanding any other provision
set forth herein, the Trust Preferred Guarantee Trustee shall not be liable for
its own simple negligence, but shall only be liable for its own gross
negligence.

 

(b) If and to the extent that any provision of this Trust Preferred Securities
Guarantee limits, qualifies or conflicts with the duties imposed by Section 310
to 317, inclusive, of the Trust Indenture Act, and the Indenture is then
required to be qualified under the Trust Indenture Act so that the provisions
thereof are applicable, such imposed duties shall control.

 

Section 2.2 Lists of Holders of Securities.

 

(a) In the event the Trust Preferred Guarantee Trustee is not also the
Securities Registrar, the Guarantor shall provide the Trust Preferred Guarantee
Trustee with a list, in such form as the Trust Preferred Guarantee Trustee may
reasonably require, of the names and addresses of the Holders (“List of
Holders”) as of the date (i) within five (5) Business Days after March 15, June
15, September 15 and December 15, and (ii) at any other time within 30 days of
receipt by the Guarantor of a written request for a List of Holders as of a date
no more than 15 days before such List of Holders is given to the Trust Preferred
Guarantee Trustee; provided, that the Guarantor shall not be obligated to
provide such List of Holders at any time the List of Holders does not differ
from the most recent List of Holders given to the Trust Preferred Guarantee
Trustee by the Guarantor. The Trust Preferred Guarantee Trustee may destroy any
List of Holders previously given to it on receipt of a new List of Holders.

 

(b) If applicable, the Trust Preferred Guarantee Trustee shall comply with its
obligations under Sections 311(a), 311(b) and Section 312(b) of the Trust
Indenture Act.

 

Section 2.3 Reports by the Trust Preferred Guarantee Trustee.

 

(a) On or before July 15th in each year in which any of the Trust Preferred
Securities are Outstanding, the Trust Preferred Guarantee Trustee shall transmit
by mail, first class postage prepaid, to the Holders, as their names and
addresses appear upon the Securities Register, a brief report dated as of the
preceding May 15, if and to the extent required under Section 313(a) of the
Trust Indenture Act, if applicable (it being understood that no such report
shall be required if none of the events set forth in Section 313(a) of the Trust
Indenture Act has occurred during the period to which such report would relate).

 

-5-



--------------------------------------------------------------------------------

(b) The Trust Preferred Guarantee shall comply with Sections 313(b) and 313(c)
of the Trust Indenture Act, if applicable.

 

(c) A copy of each such report shall, at the time of such transmission to the
Holders, be filed by the Trust Preferred Guarantee Trustee with the Company,
with each stock exchange or applicable self-regulatory organization upon which
any Trust Preferred Securities are listed (if so listed) and also with the
Securities and Exchange Commission. The Company agrees to notify the Trust
Preferred Guarantee Trustee when any Trust Preferred Securities become listed on
any stock exchange or other applicable self-regulatory organization.

 

Section 2.4 Reports to Trust Preferred Guarantee Trustee.

 

If applicable, the Guarantor shall provide to the Trust Preferred Guarantee
Trustee such documents, reports and information as required by Section 314 (if
any) and the compliance certificate required by Section 314 of the Trust
Indenture Act in the form, in the manner and at the times required by Section
314 of the Trust Indenture Act.

 

Section 2.5 Evidence of Compliance with Conditions Precedent.

 

If applicable, the Guarantor shall provide to the Trust Preferred Guarantee
Trustee such evidence of compliance with any conditions precedent provided for
in this Trust Preferred Securities Guarantee that relate to any of the matters
set forth in Section 314(c) of the Trust Indenture Act. Any certificate or
opinion required to be given by an officer pursuant to Section 314(c)(1) of the
Trust Indenture Act may be given in the form of an Officers’ Certificate.

 

Section 2.6 Event of Default; Waiver.

 

The Holders of a Majority in Liquidation Amount of Trust Preferred Securities
may, by vote, on behalf of the Holders of all of the Trust Preferred Securities,
waive any past Event of Default and its consequences. Upon such waiver, any such
Event of Default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been cured, for every purpose of this Trust
Preferred Securities Guarantee, but no such waiver shall extend to any
subsequent or other default or Event of Default or impair any right consequent
thereon.

 

Section 2.7 Event of Default; Notice.

 

The Trust Preferred Guarantee Trustee shall, within ninety (90) days after the
occurrence of an Event of Default, transmit by mail, first class postage
prepaid, to the Holders of the Trust Preferred Securities, notices of all Events
of Default actually known to a Responsible Officer of the Trust Preferred
Guarantee Trustee, unless such defaults have been cured before the giving of
such notice; provided, that, except in the case of a default by Guarantor on any
of its payment obligations, the Trust Preferred Guarantee Trustee shall be
protected in withholding such notice if and so long as the board of directors,
the executive committee or a trust committee of the directors and/or Responsible
Officers of the Trust Preferred Guarantee Trustee in good faith determines that
the withholding of such notice is in the interests of the Holders of the Trust
Preferred Securities.

 

-6-



--------------------------------------------------------------------------------

The Trust Preferred Guarantee Trustee shall not be deemed to have knowledge of
any Event of Default unless the Trust Preferred Guarantee Trustee shall have
received written notice of such Event of Default, or a Responsible Officer of
the Trust Preferred Guarantee Trustee charged with the administration of the
Trust Agreement shall have obtained actual knowledge of such Event of Default.

 

Section 2.8 Conflicting Interests.

 

The Trust Agreement shall be deemed to be specifically described in this Trust
Preferred Securities Guarantee for the purposes of clause (i) of the first
proviso contained in Section 310(b) of the Trust Indenture Act, if applicable.

 

ARTICLE III

 

POWERS, DUTIES AND RIGHTS OF TRUST PREFERRED GUARANTEE TRUSTEE

 

Section 3.1 Powers and Duties of the Trust Preferred Guarantee Trustee.

 

(a) This Trust Preferred Securities Guarantee shall be held by the Trust
Preferred Guarantee Trustee for the benefit of the Holders of the Trust
Preferred Securities, and the Trust Preferred Guarantee Trustee shall not
transfer this Trust Preferred Securities Guarantee to any Person except a Holder
of Trust Preferred Securities exercising his or her rights pursuant to Section
5.4(b) hereof or to a Successor Trust Preferred Guarantee Trustee on acceptance
by such Successor Trust Preferred Guarantee Trustee of its appointment to act as
Successor Trust Preferred Guarantee Trustee. The right, title and interest of
the Trust Preferred Guarantee Trustee shall automatically vest in any Successor
Trust Preferred Guarantee Trustee, and such vesting and cessation of title shall
be effective whether or not conveyancing documents have been executed and
delivered pursuant to the appointment of such Successor Trust Preferred
Guarantee Trustee.

 

(b) If an Event of Default actually known to a Responsible Officer of the Trust
Preferred Guarantee Trustee has occurred and is continuing, the Trust Preferred
Guarantee Trustee shall enforce this Trust Preferred Securities Guarantee for
the benefit of the Holders of the Trust Preferred Securities.

 

(c) The Trust Preferred Guarantee Trustee, before the occurrence of any Event of
Default and after the curing of all Events of Default that may have occurred,
shall undertake to perform only such duties as are specifically set forth in
this Trust Preferred Securities Guarantee. In case an Event of Default has
occurred (that has not been cured or waived pursuant to Section 2.6 hereof) and
is actually known to a Responsible Officer of the Trust Preferred Guarantee
Trustee, the Trust Preferred Guarantee Trustee shall exercise such of the rights
and powers vested in it by this Trust Preferred Securities Guarantee, and use
the same degree of care and skill in its exercise thereof, as a prudent person
would exercise or use under the circumstances in the conduct of his or her own
affairs. No implied covenants shall be read into the Trust Preferred Securities
Guarantee against the Trust Preferred Guarantee Trustee.

 

-7-



--------------------------------------------------------------------------------

(d) No provision of this Trust Preferred Securities Guarantee shall be construed
to relieve the Trust Preferred Guarantee Trustee from liability for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:

 

  (i) prior to the occurrence of any Event of Default and after the curing or
waiving of all such Events of Default that may have occurred:

 

  (A) the duties and obligations of the Trust Preferred Guarantee Trustee shall
be determined solely by the express provisions of this Trust Preferred
Securities Guarantee, and the Trust Preferred Guarantee Trustee shall not be
liable except for the performance of such duties and obligations as are
specifically set forth in this Trust Preferred Securities Guarantee, and no
implied covenants or obligations shall be read into this Trust Preferred
Securities Guarantee against the Trust Preferred Guarantee Trustee; and

 

  (B) in the absence of bad faith on the part of the Trust Preferred Guarantee
Trustee, the Trust Preferred Guarantee Trustee may conclusively rely, as to the
truth of the statements and the correctness of the opinions expressed therein,
upon any certificates or opinions furnished to the Trust Preferred Guarantee
Trustee and conforming to the requirements of this Trust Preferred Securities
Guarantee; but in the case of any such certificates or opinions that by any
provision hereof are specifically required to be furnished to the Trust
Preferred Guarantee Trustee, the Trust Preferred Guarantee Trustee shall be
under a duty to examine the same to determine in good faith whether or not they
conform to the requirements of this Trust Preferred Securities Guarantee;

 

  (ii) the Trust Preferred Guarantee Trustee shall not be liable for any error
of judgment made in good faith by a Responsible Officer of the Trust Preferred
Guarantee Trustee, unless it shall be proved that the Trust Preferred Guarantee
Trustee was negligent in ascertaining the pertinent facts upon which such
judgment was made;

 

  (iii) the Trust Preferred Guarantee Trustee shall not be liable with respect
to any action taken or omitted to be taken by it in good faith in accordance
with the direction of the Holders of not less than a Majority in Liquidation
Amount of the Trust Preferred Securities relating to the time, method and place
of conducting any proceeding for any remedy available to the Trust Preferred
Guarantee Trustee, or exercising any trust or power conferred upon the Trust
Preferred Guarantee Trustee under this Trust Preferred Securities Guarantee; and

 

  (iv) no provision of this Trust Preferred Securities Guarantee shall require
the Trust Preferred Guarantee Trustee to expend or risk its own funds or

 

-8-



--------------------------------------------------------------------------------

otherwise incur personal financial liability in the performance of any of its
duties or in the exercise of any of its rights or powers, if the Trust Preferred
Guarantee Trustee shall have reasonable grounds for believing that the repayment
of such funds or liability is not reasonably assured to it under the terms of
this Trust Preferred Securities Guarantee or indemnity, reasonably satisfactory
to the Trust Preferred Guarantee Trustee, against such risk or liability is not
reasonably assured to it.

 

Section 3.2 Certain Rights of Trust Preferred Guarantee Trustee.

 

  (a) Subject to the provisions of Section 3.1(d) hereof:

 

  (i) The Trust Preferred Guarantee Trustee may conclusively rely, and shall be
fully protected in acting or refraining from acting upon, any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, other evidence of indebtedness or other
paper or document reasonably believed by it to be genuine and to have been
signed, sent or presented by the proper party or parties.

 

  (ii) Any direction or act of the Guarantor contemplated by this Trust
Preferred Securities Guarantee shall be sufficiently evidenced by an Officers’
Certificate.

 

  (iii) Whenever, in the administration of this Trust Preferred Securities
Guarantee, the Trust Preferred Guarantee Trustee shall deem it desirable that a
matter be proved or established before taking, suffering or omitting any action
hereunder, the Trust Preferred Guarantee Trustee (unless other evidence is
herein specifically prescribed) may, in the absence of bad faith on its part,
request and conclusively rely upon an Officers’ Certificate which, upon receipt
of such request, shall be promptly delivered by the Guarantor.

 

  (iv) The Trust Preferred Guarantee Trustee shall have no duty to see to any
recording, filing or registration of any instrument (or any rerecording,
refiling or reregistration thereof).

 

  (v) The Trust Preferred Guarantee Trustee may consult with counsel, and the
written advice or opinion of such counsel with respect to legal matters shall be
full and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in accordance with such
advice or opinion. Such counsel may be counsel to the Guarantor or any of its
Affiliates and may include any of its employees. The Trust Preferred Guarantee
Trustee shall have the right at any time to seek instructions concerning the
administration of this Trust Preferred Securities Guarantee from any court of
competent jurisdiction.

 

-9-



--------------------------------------------------------------------------------

  (vi) The Trust Preferred Guarantee Trustee shall be under no obligation to
exercise any of the rights or powers vested in it by this Trust Preferred
Securities Guarantee at the request or direction of any Holder, unless such
Holder shall have provided to the Trust Preferred Guarantee Trustee such
security and indemnity, reasonably satisfactory to the Trust Preferred Guarantee
Trustee, against the costs, expenses (including reasonable attorneys’ fees and
expenses and the expenses of the Trust Preferred Guarantee Trustee’s agents,
nominees or custodians) and liabilities that might be incurred by it in
complying with such request or direction, including such reasonable advances as
may be requested by the Trust Preferred Guarantee Trustee; provided that,
nothing contained in this Section 3.2(a)(vi) shall be taken to relieve the Trust
Preferred Guarantee Trustee, upon the occurrence and during the continuance of
an Event of Default, of which the Trust Preferred Guarantee has actual
knowledge, of its obligation to exercise the rights and powers vested in it by
this Trust Preferred Securities Guarantee.

 

  (vii) The Trust Preferred Guarantee Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture, note, other evidence of indebtedness or other paper or
document, but the Trust Preferred Guarantee Trustee, in its discretion, may make
such further inquiry or investigation into such facts or matters as it may see
fit.

 

  (viii) The Trust Preferred Guarantee Trustee may execute any of the trusts or
powers hereunder or perform any duties hereunder either directly or by or
through agents, nominees, custodians or attorneys, and the Trust Preferred
Guarantee Trustee shall not be responsible for any misconduct or negligence on
the part of any agent or attorney appointed with due care by it hereunder.

 

  (ix) Any action taken by the Trust Preferred Guarantee Trustee or its agents
hereunder shall bind the Holders of the Trust Preferred Securities, and the
signature of the Trust Preferred Guarantee Trustee or its agents alone shall be
sufficient and effective to perform any such action. No third party shall be
required to inquire as to the authority of the Trust Preferred Guarantee Trustee
to so act or as to its compliance with any of the terms and provisions of this
Trust Preferred Securities Guarantee, both of which shall be conclusively
evidenced by the Trust Preferred Guarantee Trustee’s or its agent’s taking such
action.

 

  (x) Whenever in the administration of this Trust Preferred Securities
Guarantee the Trust Preferred Guarantee Trustee shall deem it desirable to
receive instructions with respect to enforcing any remedy or right or taking any
other action hereunder, the Trust Preferred Guarantee Trustee (i) may request
instructions from the Holders of a Majority in Liquidation

 

-10-



--------------------------------------------------------------------------------

Amount of the Trust Preferred Securities, (ii) may refrain from enforcing such
remedy or right or taking such other action until such instructions are
received, and (iii) shall be protected in conclusively relying on or acting in
good faith in accordance with such instructions.

 

(b) No provision of this Trust Preferred Securities Guarantee shall be deemed to
impose any duty or obligation on the Trust Preferred Guarantee Trustee to
perform any act or acts or exercise any right, power, duty or obligation
conferred or imposed on it in any jurisdiction in which it shall be illegal, or
in which the Trust Preferred Guarantee Trustee shall be unqualified or
incompetent in accordance with applicable law, to perform any such act or acts
or to exercise any such right, power, duty or obligation. No permissive power or
authority available to the Trust Preferred Guarantee Trustee shall be construed
to be a duty.

 

Section 3.3 Not Responsible for Recitals or Issuance of Guarantee.

 

The recitals contained in this Guarantee shall be taken as the statements of the
Guarantor, and the Trust Preferred Guarantee Trustee does not assume any
responsibility for their correctness. The Trust Preferred Guarantee Trustee
makes no representation as to the validity or sufficiency of this Trust
Preferred Securities Guarantee.

 

ARTICLE IV

 

TRUST PREFERRED GUARANTEE TRUSTEE

 

Section 4.1 Trust Preferred Guarantee Trustee; Eligibility.

 

  (a) There shall at all times be a Trust Preferred Guarantee Trustee which
shall:

 

  (i) not be an Affiliate of the Guarantor; and

 

  (ii) be an entity organized and doing business under the laws of the United
States of America or any State or Territory thereof or of the District of
Columbia, or a Person permitted by the Securities and Exchange Commission to act
as a resident trustee under the Trust Indenture Act, authorized under such laws
to exercise corporate trust powers, having a combined capital and surplus of at
least $50,000,000, and subject to supervision or examination by applicable
federal, state, territorial or District of Columbia authority. If such Person
publishes reports of condition at least annually, pursuant to law or to the
requirements of its supervising or examining authority referred to above, then,
for the purposes of this Section 4.1(a)(ii), the combined capital and surplus of
such Person shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published.

 

-11-



--------------------------------------------------------------------------------

(b) If at any time the Trust Preferred Guarantee Trustee shall cease to be
eligible to so act under Section 4.1(a), the Trust Preferred Guarantee Trustee
shall immediately resign in the manner and with the effect set out in Section
4.2(c).

 

(c) If the Trust Preferred Guarantee Trustee has or shall acquire any
“conflicting interest” within the meaning of Section 310(b) of the Trust
Indenture Act and the provisions of the Trust Indenture Act are then applicable,
the Trust Preferred Guarantee Trustee and Guarantor shall in all respects comply
with the provisions of Section 310(b) of the Trust Indenture Act.

 

Section 4.2 Appointment, Removal and Resignation of Trust Preferred Guarantee
Trustees.

 

(a) Subject to Section 4.2(b), the Trust Preferred Guarantee Trustee may be
appointed or removed without cause at any time by the Guarantor.

 

(b) The Trust Preferred Guarantee Trustee shall not be removed in accordance
with Section 4.2(a) until a Successor Trust Preferred Guarantee Trustee has been
appointed and has accepted such appointment by written instrument executed by
such Successor Trust Preferred Guarantee Trustee and delivered to the Guarantor
and the Trust Preferred Guarantee Trustee.

 

(c) The Trust Preferred Guarantee Trustee appointed to office shall hold office
until a Successor Trust Preferred Guarantee Trustee shall have been appointed or
until its removal or resignation. The Trust Preferred Guarantee Trustee may at
any time resign from office (without need for prior or subsequent accounting) by
an instrument in writing executed by the Trust Preferred Guarantee Trustee and
delivered to the Guarantor, which resignation shall not take effect until a
Successor Trust Preferred Guarantee Trustee has been appointed and has accepted
such appointment by instrument in writing executed by such Successor Trust
Preferred Guarantee Trustee and delivered to the Guarantor and the resigning
Trust Preferred Guarantee Trustee.

 

(d) If no Successor Trust Preferred Guarantee Trustee shall have been appointed
and accepted appointment as provided in this Section 4.2 within 60 days after
delivery to the Guarantor of an instrument of resignation, the resigning Trust
Preferred Guarantee Trustee may petition any court of competent jurisdiction for
appointment of a Successor Trust Preferred Guarantee Trustee. Such court may
thereupon, after prescribing such notice, if any, as it may deem proper, appoint
a Successor Trust Preferred Guarantee Trustee.

 

(e) No Trust Preferred Guarantee Trustee shall be liable for the acts or
omissions to act of any Successor Trust Preferred Guarantee Trustee.

 

(f) Upon termination of this Trust Preferred Securities Guarantee or removal or
resignation of the Trust Preferred Guarantee Trustee pursuant to this Section
4.2, the Guarantor shall pay to the Trust Preferred Guarantee Trustee all
documented fees and expenses accrued to the date of such termination, removal or
resignation.

 

-12-



--------------------------------------------------------------------------------

ARTICLE V

 

GUARANTEE

 

Section 5.1 Guarantee.

 

The Guarantor irrevocably and unconditionally agrees to pay in full to the
Holders the Guarantee Payments (without duplication of amounts theretofore paid
by the Trust), as and when due, regardless of any defense, right of set-off or
counterclaim that the Trust may have or assert. The Guarantor’s obligation to
make a Guarantee Payment may be satisfied by direct payment of the required
amounts by the Guarantor to the Holders or by causing the Trust to pay such
amounts to the Holders.

 

Section 5.2 Waiver of Notice and Demand.

 

The Guarantor hereby waives notice of acceptance of this Trust Preferred
Securities Guarantee and of any liability to which it applies or may apply,
presentment, demand for payment, any right to require a proceeding first against
the Trust or any other Person before proceeding against the Guarantor, protest,
notice of nonpayment, notice of dishonor, notice of redemption and all other
notices and demands.

 

Section 5.3 Obligations not Affected.

 

The obligations, covenants, agreements and duties of the Guarantor under this
Trust Preferred Securities Guarantee shall in no way be affected or impaired by
reason of the happening from time to time of any of the following:

 

(a) the release or waiver, by operation of law or otherwise, of the performance
or observance by the Trust of any express or implied agreement, covenant, term
or condition relating to the Trust Preferred Securities to be performed or
observed by the Trust;

 

(b) the extension of time for the payment by the Trust of all or any portion of
the Distributions, Redemption Price, Liquidation Distribution or any other sums
payable under the terms of the Trust Preferred Securities or the extension of
time for the performance of any other obligation under, arising out of, or in
connection with, the Trust Preferred Securities (other than an extension of time
for payment of Distributions, Redemption Price, Liquidation Distribution or
other sum payable that results from the extension of any interest payment period
on the Debentures permitted by the Indenture);

 

(c) any failure, omission, delay or lack of diligence on the part of the Holders
to enforce, assert or exercise any right, privilege, power or remedy conferred
on the Holders pursuant to the terms of the Trust Preferred Securities, or any
action on the part of the Trust granting indulgence or extension of any kind;

 

(d) the voluntary or involuntary liquidation, dissolution, sale of any
collateral, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of debt of,
or other similar proceedings affecting, the Trust or any of the assets of the
Trust;

 

-13-



--------------------------------------------------------------------------------

(e) any invalidity of, or defect or deficiency in, the Trust Preferred
Securities;

 

(f) any failure or omission to receive any regulatory approval or consent
required in connection with the Trust Preferred Securities (or the common equity
securities issued by the Trust), including the failure to receive any approval
of the Board of Governors of the Federal Reserve System required for the
redemption of the Trust Preferred Securities;

 

(g) the settlement or compromise of any obligation guaranteed hereby or hereby
incurred; or

 

(h) any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a guarantor, it being the intent of this
Section 5.3 that the obligations of the Guarantor hereunder shall be absolute
and unconditional under any and all circumstances.

 

There shall be no obligation of the Holders to give notice to, or obtain consent
of, the Guarantor with respect to the happening of any of the foregoing.

 

Section 5.4 Rights of Holders.

 

(a) Subject to Section 5.4(b), the Holders of a Majority in Liquidation Amount
of the Trust Preferred Securities have the right to direct the time, method and
place of conducting of any proceeding for any remedy available to the Trust
Preferred Guarantee Trustee in respect of this Trust Preferred Securities
Guarantee or exercising any trust or power conferred upon the Trust Preferred
Guarantee Trustee under this Trust Preferred Securities Guarantee.

 

(b) Any Holder of Trust Preferred Securities may institute and prosecute a legal
proceeding directly against the Guarantor to enforce its rights under this Trust
Preferred Securities Guarantee, without first instituting and prosecuting a
legal proceeding against the Trust, the Trust Preferred Guarantee Trustee or any
other Person.

 

Section 5.5 Guarantee of Payment.

 

This Trust Preferred Securities Guarantee creates a guarantee of payment and not
of collection.

 

Section 5.6 Subrogation.

 

The Guarantor shall be subrogated to all (if any) rights of the Holders against
the Trust in respect of any amounts paid to such Holders by the Guarantor under
this Trust Preferred Securities Guarantee; provided, however, that the Guarantor
shall not (except to the extent required by mandatory provisions of law) be
entitled to enforce or exercise any right that it may acquire by way of
subrogation or any indemnity, reimbursement or other agreement, in all cases

 

-14-



--------------------------------------------------------------------------------

as a result of payment under this Trust Preferred Securities Guarantee, if, at
the time of any such payment, any amounts are due and unpaid under this Trust
Preferred Securities Guarantee. If any amount shall be paid to the Guarantor in
violation of the preceding sentence, the Guarantor agrees to hold such amount in
trust for the Holders and to pay over such amount to the Holders.

 

Section 5.7 Independent Obligations.

 

The Guarantor acknowledges that its obligations hereunder are independent of the
obligations of the Trust with respect to the Trust Preferred Securities, and
that the Guarantor shall be liable as principal and as debtor hereunder to make
Guarantee Payments pursuant to the terms of this Trust Preferred Securities
Guarantee notwithstanding the occurrence of any event referred to in subsections
(a) through (h), inclusive, of Section 5.3 hereof.

 

ARTICLE VI

 

LIMITATION OF TRANSACTIONS; SUBORDINATION

 

Section 6.1 Limitation of Transactions.

 

So long as any of the Trust Preferred Securities remain outstanding, if there
shall have occurred an Event of Default under this Trust Preferred Securities
Guarantee, an event of default under the Indenture, an event of default under
the Trust Agreement or during an Extended Interest Payment Period (as defined in
the Indenture), then

 

(a) the Guarantor shall not, and will not permit any Subsidiary to, declare or
pay any dividends on, make any distributions with respect to, or redeem,
purchase, acquire or make a liquidation payment with respect to, any of its
capital stock (other than (1) dividends or distributions in shares of, or
options, warrants or rights to subscribe for or purchase shares of, common stock
of the Guarantor or such Subsidiary, (2) any declaration of a dividend in
connection with the implementation of a shareholder’s rights plan, or the
issuance of stock under any such plan in the future, or the redemption or
repurchase of any such rights pursuant thereto, (3) purchases of common stock of
the Guarantor related to the issuance of such common stock under any of the
Guarantor’s employee benefit plans for its directors, officers or employees, (4)
as a result of a reclassification of any class or series of the Guarantor’s
capital stock solely into another class or series of the Guarantor’s capital
stock, or (5) declarations or payments of dividends or distributions payable by
a Subsidiary of the Guarantor to the Guarantor or any of its Subsidiaries);

 

(b) the Guarantor shall not, and will not permit any Subsidiary to, make any
payment of interest, principal or premium, if any, or repay, repurchase or
redeem any debt securities issued by the Guarantor which rank pari passu with or
junior to the Debentures;

 

(c) the Guarantor shall not make any guarantee payments with respect to any
guarantee by the Guarantor of the debt securities of any Subsidiary of the
Guarantor if such guarantee ranks pari passu with or junior in interest to the
Debentures; provided, however, that the Guarantor may make payments pursuant to
its obligations under the Trust Preferred Securities Guarantee; and

 

-15-



--------------------------------------------------------------------------------

(d) the Guarantor shall not redeem, purchase or acquire less than all of the
Outstanding (as defined in the Indenture) Debentures or any of the Trust
Preferred Securities.

 

Section 6.2 Ranking.

 

This Trust Preferred Securities Guarantee will constitute an unsecured
obligation of the Guarantor and will rank subordinate and junior in right of
payment to all Senior Debt, Subordinated Debt and Additional Senior Obligations,
each as defined in the Indenture, of the Guarantor, to the extent and in the
manner set forth in the Indenture, and the applicable provisions of the
Indenture will apply, in all relevant respects, to the obligations of the
Guarantor hereunder.

 

ARTICLE VII

 

TERMINATION

 

Section 7.1 Termination.

 

This Trust Preferred Securities Guarantee shall terminate (a) upon full payment
of the Redemption Price of all Trust Preferred Securities, (b) upon full payment
of the amounts payable in accordance with the Trust Agreement upon dissolution
and liquidation of the Trust, or (c) upon distribution of the Debentures to the
Holders of the Trust Preferred Securities. Notwithstanding the foregoing, this
Trust Preferred Securities Guarantee shall continue to be effective or shall be
reinstated, as the case may be, if at any time any Holder of Trust Preferred
Securities must restore payment of any sums paid under the Trust Preferred
Securities or under this Trust Preferred Securities Guarantee.

 

ARTICLE VIII

 

INDEMNIFICATION

 

Section 8.1 Exculpation.

 

(a) No Indemnified Person shall be liable, responsible or accountable in damages
or otherwise to the Guarantor or any Covered Person for any loss, damage or
claim incurred by reason of any act or omission performed or omitted by such
Indemnified Person in good faith in accordance with this Trust Preferred
Securities Guarantee and in a manner that such Indemnified Person reasonably
believed to be within the scope of the authority conferred on such Indemnified
Person by this Trust Preferred Securities Guarantee or by law, except that an
Indemnified Person shall be liable for any such loss, damage or claim incurred
by reason of such Indemnified Person’s negligence or willful misconduct with
respect to such acts or omissions.

 

-16-



--------------------------------------------------------------------------------

(b) An Indemnified Person shall be fully protected in relying in good faith upon
the records of the Guarantor and upon such information, opinions, reports or
statements presented to the Guarantor or the Indemnified Person by any Person as
to matters the Indemnified Person reasonably believes are within such other
Person’s professional or expert competence and who the Indemnified Person
reasonably believes has been selected with reasonable care by or on behalf of
the Guarantor, including information, opinions, reports or statements as to the
value and amount of the assets, liabilities, profits, losses, or any other facts
pertinent to the existence and amount of assets from which Distributions to
Holders of Trust Preferred Securities might properly be paid.

 

Section 8.2 Indemnification.

 

The Guarantor agrees to indemnify each Indemnified Person for, and to hold each
Indemnified Person harmless against, any loss, liability or expense incurred
without negligence or willful misconduct on its part, arising out of or in
connection with this Trust Preferred Securities Guarantee and the acceptance or
administration of the trust or trusts hereunder, including the costs and
expenses (including reasonable legal fees and expenses) of defending itself
against, or investigating, any claim or liability in connection with the
exercise or performance of any of its powers or duties hereunder, except as may
be otherwise prohibited by applicable law or regulation. The obligation to
indemnify as set forth in this Section 8.2 shall survive the termination of this
Trust Preferred Securities Guarantee.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1 Successors and Assigns.

 

All guarantees and agreements contained in this Trust Preferred Securities
Guarantee shall bind the successors, assigns, receivers, trustees and
representatives of the Guarantor and shall inure to the benefit of the Holders
of the Trust Preferred Securities then outstanding.

 

Section 9.2 Amendments.

 

Except with respect to any changes that do not materially adversely affect the
rights of Holders (in which case no consent of Holders will be required), this
Trust Preferred Securities Guarantee may only be amended by the Guarantor with
the prior approval of the Holders of at least a Majority in Liquidation Amount
of the Trust Preferred Securities. The provisions of Article VI of the Trust
Agreement with respect to meetings of Holders apply to the giving of such
approval. Prior to the execution of any amendment to this Trust Preferred
Securities Guarantee, the Trust Preferred Guarantee Trustee shall be entitled to
receive and conclusively rely on an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Trust Preferred
Securities Guarantee and that all conditions precedent to such execution and
delivery have been satisfied. The Trust Preferred Guarantee Trustee may, but
shall not be obligated to, enter into any such amendment which affects the Trust
Preferred Guarantee Trustee’s rights, duties or immunities under this Trust
Preferred Securities Guarantee, provided, however, that no such amendment shall
be effective without the consent of the Trust Preferred Guarantee Trustee.

 

-17-



--------------------------------------------------------------------------------

Section 9.3 Notices.

 

All notices provided for in this Trust Preferred Securities Guarantee shall be
in writing, duly signed by the party giving such notice, and shall be delivered,
telecopied or mailed by registered or certified mail, as follows:

 

(a) If given to the Trust Preferred Guarantee Trustee, at the Trust Preferred
Guarantee Trustee’s mailing address set forth below (or such other address as
the Trust Preferred Guarantee Trustee may give notice of to the Holders of the
Trust Preferred Securities and the Guarantor):

 

Wells Fargo Bank, National Association

919 Market Street, Suite 700

Wilmington, Delaware 19801

Attention: Corporate Trust Administration

 

(b) If given to the Guarantor, at the Guarantor’s mailing address set forth
below (or such other address as the Guarantor may give notice of to the Holders
of the Trust Preferred Securities and the Trust Preferred Guarantee Trustee):

 

Indian River Banking Company

958 20th Place

Vero Beach, Florida 32960

Attention: Chief Executive Officer

 

(c) If given to any Holder of Trust Preferred Securities, at the address set
forth on the books and records of the Trust. All such notices shall be deemed to
have been given when received in person, telecopied with receipt confirmed, or
mailed by first class mail, postage prepaid except that if a notice or other
document is refused delivery or cannot be delivered because of a changed address
of which no notice was given, such notice or other document shall be deemed to
have been delivered on the date of such refusal or inability to deliver.

 

Section 9.4 Benefit.

 

This Trust Preferred Securities Guarantee is solely for the benefit of the
Holders of the Trust Preferred Securities and the Trust Preferred Guarantee
Trustee and, subject to Section 3.1(a) and Section 4.2 hereof, as applicable is
not separately transferable from the Trust Preferred Securities.

 

Section 9.5 Governing Law.

 

THIS TRUST PREFERRED SECURITIES GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF

 

-18-



--------------------------------------------------------------------------------

THE STATE OF NEW YORK WITHOUT REGARD TO ITS CHOICE OF LAW PROVISIONS. THE
PARTIES HERETO CONSENT TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF NEW
YORK.

 

[Remainder of Page Intentionally Left Blank]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Trust Preferred Securities Guarantee is dated as set
forth below and effective as of September 30, 2002.

 

Indian River Banking Company, as

Guarantor

By:

 

/s/ Paul A. Beindorf

--------------------------------------------------------------------------------

Name:

 

Paul A. Beindorf

Title:

 

President & CEO

Date:

 

September 26, 2002

Wells Fargo Bank, National Association, as

Trust Preferred Guarantee Trustee

By:

 

/s/ Edward L. Truitt, Jr.

--------------------------------------------------------------------------------

Name:

 

Edward L. Truitt, Jr.

Title:

 

Vice President

Date:

 

 

--------------------------------------------------------------------------------

 

[Signature Page to Trust Preferred Securities Guarantee Agreement]